      Case 7:20-cv-00244 Document 14 Filed on 09/15/20 in TXSD Page 1 of 3




                           IN THE TINITED STATES I)IS'I'RICT COI.]ITT
                           FOR THE SOT]THERN I)IS]'RICT ()F TE,XAS
                                     MCALLEN DIVISION

L]NITED STATES OF AMERICA.                                   $
                                                             $
                               Plaintiff,,                   $
                                                             $
                                                             s                  CASE   NO.   7:20-cv-244
                                                             s
6.584 ACRES OF LAND, MORE OR                                 $
LESS, SITUATE IN HIDALGO COLTNTY,                            s
STATE OF TEXAS; AND HEIRS OF                                 $
ROMULO CAVAZOS, ET AL. AND                                   $
HEIRS OF RAUL CAVAZOS, et al.,                               $
                                                             $
                                                             $
                             Defendants                      s



                         WAIVER OF SERVICE OF JUDICIAL PROCESS


                           TO:     HILDA M. GARCIA CONCEPCION
                                   Assistant United States Attomey
                                   1701 W. Bus. Highway 83, Suite 600
                                   McAllen, Texas 78501

          I   acknowledge receipt of your request to waive service ofjudicial process in this action

along with a copy of the Notice of Condemnation, two copies of this waiver form, and a self-

addressed postage-free envelope that         I can   use to retum one signed copy            ofthe waiver to you, at

no cost to me

          I, or the entity on whose behalfl am acting, agree to avoid the costs associated with formal

service   ofjudicial process in the manner provided by Federal Rules of Civil Procedure 4 and 71.1.




                                                        Page I of3
                                              ll a iv e r of Servi ce o;[ J P
      Case 7:20-cv-00244 Document 14 Filed on 09/15/20 in TXSD Page 2 of 3




        I understand that I, or the entity on whose behalf I am acting, will retain all           defenses or

objections to the lawsuit, the court's jurisdiction, and the venue of the action, but that I waive any

objections to a defect in the Notice ofCondemnation or in the service thereof.

        I understand that I, or the entity on whose behalfl am acting, pursuant to Federal Rule of

Civil Procedure 71.1, may file a notice of      appearance     if    there is no objection or defense to the

taking ofthe condemned lands. In the altemative, ifthere is an objection or defense to said taking,

I, or the entity on whose behalf I am acting, must serve an answer upon plaintiffs attomey at the

address herein designated within twenty-one (21) days after being served with the Notice                    of

Condemnation. I further acknowledge that the answer must identifu the property in which I, or the

entity on whose behalf I am acting, claim an interest, state the nature and extent of the interest

claimed, and state all objections or defenses to the taking.

       I, or the entity on whose behalf I am acting, understand that            a   failure to serve an answer

within twenty-one (21) days shall constitute    a consent to the      taking and to the authority ofthe court

to proceed to hear the action and   fixjust compensation,    and shall constitute a waiver     ofall defenses

and objections not so presented.

       I further understand that at the trial ofthe issue ofjust compensation, whether or not I, or

the entity on whose behalf I am acting, have filed an answer or served a notice of appearance, I

may present evidence as to the amount ofjust compensation to be paid for the property acquired

herein and I may share in the distribution ofthe award for compensation.




                                                 Page 2 of3
                                          Ll/oiver of Semice of JP
Case 7:20-cv-00244 Document 14 Filed on 09/15/20 in TXSD Page 3 of 3




                    By'
                          srcft;Irunn L.-)
                                           c-
                                              !
                                                  {u'*)^
                           Josa
                          PRINT NA\{E
                                           e
                                      A*antdnla 5z-

                                                 bor     7D?)
                          DATE

                          Please provide thc       following:
                                                                         ^R
                          MAIT,ING ADDRESS                                7at6t

                          PHYSICAL ADDRESS (if differenrfrom mailing)

                          Asu- Ajq- -tbAj
                          PHONE NUMBER

                          What is the best time to regch 1ou at this phone

                          numbcr? flnrl'               4er"nin*
                             JtP*
                          Ii-N{AIL
                                            4BLl5 C t"L, (ovr:




                                Page   3   of3
                           Waiver ofSerrice ofJP
